Exhibit 10.10

 

ASSUMPTION AGREEMENT

 

THIS ASSUMPTION AGREEMENT (“Agreement”) is made as of the 19th  day of October,
2011 (the “Effective Date”), by and among BEHRINGER HARVARD MARGATE, LLC, a
Delaware limited liability company (“New Borrower”), whose address is 4582 S.
Ulster St. Parkway, Suite 1200, Denver, Colorado 80237; ADVENIR@MARGATE, LLC, a
Florida limited liability company (“Original Borrower”), whose address is 17501
Biscayne Boulevard, Suite 300, Aventura, Florida 33160; U.S. BANK NATIONAL
ASSOCIATION, AS TRUSTEE FOR THE REGISTERED HOLDERS OF J.P. MORGAN CHASE
COMMERCIAL MORTGAGE SECURITIES CORP., MULTIFAMILY MORTGAGE PASS-THROUGH
CERTIFICATES, SERIES 2010-K6 (“Lender”), whose address is c/o KeyCorp Real
Estate Capital Markets, Inc., 11501 Outlook, Suite #300, Overland Park, KS
66211; STEPHEN L. VECCHITTO, an adult individual, whose address is 17501
Biscayne Boulevard, Suite 300, Aventura, Florida 33160 (“Original Guarantor”);
and DONALD A. SIMPSON, an adult individual, whose address is 9350 Poundstone
Place, Greenwood Village, Colorado 80111, (“New Guarantor”; and collectively New
Borrower, Original Borrower, New Guarantor and Original Guarantor, are the
“Borrower Parties,” and collectively, the Borrower Parties and Lender are the
“Parties”).

 

RECITALS:

 

A.                                   Original Borrower borrowed from CBRE
CAPITAL MARKETS, INC., a Texas corporation (“Original Lender”), the principal
sum of $12,555,000.00 (the “Loan”) for the financing of certain property located
in Broward County, Florida, legally described on Exhibit A attached hereto and
by this reference made a part hereof (such real estate, together with all
improvements thereon and personal property associated therewith, is hereinafter
collectively called the “Property”).  Lender is the current owner and holder of
all right, title and interest in the Loan and the Loan Documents (as hereinafter
defined).

 

B.                                     As security for the Loan, Original
Borrower executed and delivered to Original Lender a Multifamily Mortgage,
Assignment of Rents and Security Agreement, dated December 15, 2009, and
recorded in the real estate records of Broward County, Florida, on December 16,
2009, as Clerk’s File Number 109030429, in Official Record Book 46735, Page 913
(“Security Instrument”).  The Security Instrument, the Multifamily Note dated
December 15, 2009, evidencing the Loan (“Note”), the Guaranty executed by
Original Guarantor (“Guaranty”), and the other documents listed on Exhibit B
attached hereto, together with this Agreement, are sometimes herein collectively
referred to as the “Loan Documents.”  The Loan Documents are hereby incorporated
by this reference as if fully set forth in this Agreement.

 

C.                                     Lender and KeyCorp Real Estate Capital
Markets Inc. (“KeyCorp”) entered into a certain Pooling and Servicing Agreement
pursuant to which Lender, among other things, authorized KeyCorp to act on
Lender’s behalf and as Lender’s agent with respect to the subject matter hereof.

 

D.                                    Original Borrower desires to transfer all
of its right, title and interest in and to the Property to New Borrower. 
Pursuant to Section 21 of the Security Instrument, Original Borrower has
requested that Lender consent to such transfer and permit New Borrower to

 

--------------------------------------------------------------------------------


 

assume the Loan.  Subject to the terms and conditions of this Agreement, Lender
is willing to consent to the transfer of the Property to New Borrower, the
assumption of the Loan by New Borrower and the assumption by New Guarantor of
all obligations of Original Guarantor under the Loan Documents.

 

Agreement

 

NOW, THEREFORE, in consideration of Ten Dollars ($10.00) and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties agree as follows:

 

1.                                       Assumption.

 

(a)                                  New Borrower hereby (i) assumes and agrees
to pay the unpaid balance due and owing under the Loan Documents, together with
interest thereon, all in accordance with the terms of the Loan Documents, and
(ii) agrees to perform all of the other obligations of Original Borrower under
the Note, Security Instrument and other Loan Documents and be bound by, comply
with and perform each and every other covenant, condition, agreement,
representation, warranty, waiver, consent, acknowledgment and obligation of
Original Borrower under the Loan Documents with the same force and effect as if
New Borrower itself had executed and delivered each and every Loan Document. 
New Borrower shall henceforth be deemed to be the “Mortgagor,” “Assignor,”
“Trustor,” “Grantor,” “Indemnitor” and/or “Borrower” under each of the Loan
Documents.  Without limiting the generality of the foregoing, New Borrower’s
assumption includes the assumption of all obligations, liabilities, and waivers
of Original Borrower set forth in the Note, including, without limitation, the
liabilities of Original Borrower under Section 9 thereof.  The foregoing
assumption by New Borrower is absolute and unconditional.

 

(b)                                 New Guarantor hereby assumes and agrees to
perform all of the obligations of Original Guarantor under the Guaranty, a copy
of which New Guarantor hereby acknowledges having received, and to be bound by,
comply with and perform each and every covenant, condition, agreement,
representation, warranty, waiver, consent, acknowledgment and obligation of
Original Guarantor under the Guaranty with the same force and effect as if New
Guarantor itself had executed and delivered the Guaranty.  New Guarantor shall
henceforth be deemed to be the Guarantor under the Guaranty and each of the
other Loan Documents.  Without limiting the generality of the foregoing, New
Guarantor’s assumption includes the assumption of all obligations, liabilities,
and waivers of Original Guarantor set forth in the Guaranty.  The foregoing
assumption by New Guarantor is absolute and unconditional.

 

2.                                       Consent. Effective upon the
satisfaction of, and subject to, all the terms and conditions set forth in this
Agreement, Lender consents to:  (a) the conveyance by Original Borrower to New
Borrower of all of Original Borrower’s rights, title, and interest in and to the
Property; (b) the assumption by New Borrower of all of Original Borrower’s
obligations and liabilities under the Loan Documents upon the terms and
conditions set forth herein; (c) the assumption by New Guarantor of all of
Original Guarantor’s obligations and liabilities under the Loan Documents; and
(d) the replacement of the existing property manager with Grand Peaks

 

2

--------------------------------------------------------------------------------


 

Property Management, Inc. as the new property manager of the Property (“New
Property Manager”).

 

3.                                       Release of Original Borrower. 
Effective upon the recordation of this Agreement, Original Borrower shall be
released from liability under the Note and all Loan Documents as to acts, events
or omissions occurring or obligations arising after the Effective Date;
provided, however, such release shall not apply to any acts, events or omissions
which occurred prior to the Effective Date, whether or not the effects of or
damages from such acts, events or omissions are apparent or ascertainable as of
the Effective Date.

 

4.                                       Release of Original Guarantor. 
Effective upon the recordation of this Agreement, Original Guarantor shall be
released from liability under the Guaranty and the Indemnity as to acts, events
or omissions occurring or obligations arising after the Effective Date;
provided, however, such release shall not apply to any acts, events or omissions
which occurred prior to the Effective Date, whether or not the effects of or
damages from such acts, events or omissions are apparent or ascertainable as of
the Effective Date.

 

5.                                       Ratification, Estoppel and Release.

 

(a)                                  New Borrower hereby ratifies and reaffirms
(i) each grant, pledge, assignment and conveyance to Lender of, and New Borrower
grants, pledges, assigns and conveys to Lender a lien on, pledge of, and
security interest in, the Property pursuant to the terms of the Security
Instrument, including all rights, interests and property hereafter acquired, and
all products and proceeds thereof and additions and accessions thereto, and
(ii) that as of the Effective Date, all of the terms, representations,
warranties, covenants and provisions of the Loan Documents remain in full force
and effect, without modification, except as necessary to implement the terms and
provisions of this Agreement.

 

(b)                                 Original Borrower ratifies and reaffirms
that as of the Effective Date, all of the terms, representations, warranties,
covenants and provisions of the Loan Documents remain in full force and effect,
and are true and correct with respect to Original Borrower, without
modification, except as necessary to implement the terms and provisions of this
Agreement.

 

(c)                                  Original Guarantor hereby ratifies and
reaffirms that as of the Effective Date, all of the terms, representations,
warranties, covenants and provisions of the Guaranty remain in full force and
effect, and are true and correct with respect to Original Guarantor as
“Guarantor” thereunder, without modification, except as necessary to implement
the terms and provisions hereof.

 

(d)                                 The Parties acknowledge that as of
October 18, 2011, the outstanding principal amount of $12,434,564.83  was justly
owing on account of the Note and interest has been paid through September 30,
2011.

 

(e)                                  Original Borrower hereby assigns to New
Borrower all of Original Borrower’s right, title and interest in and to any
escrow and/or reserve funds or accounts held by Lender.  New Borrower hereby
ratifies and confirms its obligations to continue to deposit the required
deposits into such escrow and/or reserve funds or accounts as required under the
Loan

 

3

--------------------------------------------------------------------------------


 

Documents.  The parties hereto hereby acknowledge and confirm that the balance
of each of the escrow and/or reserve accounts held by Lender as of October 18,
2011, was as follows:

 

Replacement Reserve Escrow:

$

134,694.00

 

 

Tenant Improvement/Leasing

 

 

 

Commission Escrow:

$

0.00

 

 

Insurance Escrow:

$

72,520.97

 

 

Tax Escrow:

$

431,239.81

 

 

                                         :

$

0.00

 

(f)                                    Each Borrower Party hereby remises,
releases and forever discharges Lender and all of Lender’s officers, directors,
agents, loan servicing agents, special servicing agents, employees, attorneys,
subsidiaries, affiliates, successors, assigns and any other person or entity
acting for or on behalf of Lender (collectively, the “Released Lender Parties”),
of and from any and all actions, causes of action, damages, demands, costs,
expenses, claims, indebtedness, liabilities and obligations, and further waives
any and all defenses and setoffs, whether such claims, defenses and setoffs are
known or unknown, disclosed or undisclosed, whether in law or in equity, and
relating, in any manner whatsoever, to this Agreement, the Loan, the Note or any
of the other Loan Documents or the Property in connection with any matter
arising prior to the Effective Date.  Each Borrower Party acknowledges that,
subsequent to the execution of this Agreement, it may discover claims that are
unknown or unanticipated at the time this Agreement was executed, including
unknown or unanticipated claims that arose from, are based upon, or relate to,
matters for which the release is given the Released Lender Parties in this
subparagraph, and that, if known on the date it executed this Agreement, may
have materially affected its decision to execute this Agreement.  Each Borrower
Party acknowledges that it is assuming the risk of such unknown or unanticipated
claims and agrees that this Agreement applies thereto.  Each Borrower Party
expressly waives the benefits of any applicable statutory provision prohibiting,
conditioning or restricting the release of unknown or future claims or any of
the claims being released pursuant to this Agreement.

 

(g)                                 The Borrower Parties acknowledge and agree
that all waivers, discharges and releases herein contained are a material
inducement for Lender entering into this Agreement, and constitute an essential
part of the consideration bargained for and received by Lender under this
Agreement.

 

6.                                       Covenants.

 

(a)                                  At the closing of the purchase of the
Property by New Borrower from Original Borrower, Original Borrower shall deposit
the sum of $5,000.00 (the “Last Report Fee”) with the title company or escrow
company that is utilized by Lender in connection with consummating the
assumption transaction described in this Agreement (the “Escrow Company”). 
Original Borrower agrees that within thirty (30) days after the Effective Date
as first set forth above, Original Borrower will deliver to Lender a copy of all
required operating statements and rent rolls with respect to the Property,
certified in each case by Original Borrower

 

4

--------------------------------------------------------------------------------


 

as being true and correct (including, without limitation, for the period
beginning on the first day of the year of this Agreement and ending on the last
day of the calendar month which immediately precedes the Effective Date and for
the partial calendar month ending on the Effective Date with respect to
Operating Statements, and for the calendar month of the Effective Date with
respect to rent rolls), and all other financial statements and other reports
that Original Borrower is required to deliver to Lender under and in accordance
with the provisions of this Agreement and the other Loan Documents and in such
form and detail as is required under the Loan Documents, in each case for all
periods that precede the Effective Date and that have not been previously
provided to Lender.  Time is of the essence of the foregoing covenant and if
Lender does not receive all of the foregoing documentation within the time
period as hereinabove set forth, then the Last Report Fee shall be forfeited by
Original Borrower to Lender and the same shall be promptly paid by the Escrow
Company to Lender upon Lender’s demand for the same, and, in addition, Original
Borrower shall pay to Lender, upon demand, all costs and expenses (including,
without limitation, attorneys’ fees) incurred by Lender in connection with
obtaining the Last Report Fee and the above-described operating statements and
rent rolls.  Original Borrower agrees to execute and deliver such documentation
addressed to the Escrow Company as Lender may require to evidence the
above-described agreement of Original Borrower with respect to the Last Report
Fee.  If Original Borrower timely performs its obligations under this
subparagraph of this Agreement, then Lender shall promptly instruct the Escrow
Company to return the Last Report Fee to Original Borrower.  New Borrower hereby
acknowledges that it shall have no interest in any of the Last Report Fee and
Lender shall have no obligation to apply the same against any of the monies that
may now or at any time hereafter be owed by New Borrower to Lender under the
Loan Documents.

 

(b)                                 New Borrower and New Guarantor hereby
jointly and severally covenant to Lender that the Property will be managed by
New Property Manager pursuant to the property management agreement approved by
Lender and in accordance with the Loan Documents.  New Borrower acknowledges and
agrees that all property management fees and compensation payable to New
Property Manager are subordinate to Lender’s rights under the Loan Documents,
and, in connection therewith, New Borrower and New Property Manager will deliver
to Lender an Assignment and Subordination of Management Agreement dated as of
the Effective Date and satisfactory to Lender in form and substance.

 

(c)                                  New Borrower hereby covenants and agrees
that, during the term of the Loan, including any extension or renewal thereof,
New Borrower shall comply in all respect with the terms and conditions of the
O&M Plan (hereinafter defined). Upon Lender’s written request, New Borrower
shall promptly deliver (i) periodic notices or reports to Lender with respect to
the O&M Plan in form, substance and at such intervals as Lender may request; and
(ii) amendments to such O&M Plan to address changing circumstances, laws or
other matters, including without limitation variations in response to reports
provided by environmental consultants or other environmental authorities.

 

7.                                       Representations and Warranties.

 

(a)                                  In addition to all representations and
warranties in the Loan Documents, the Borrower Parties each represent and
warrant as to themselves that (i) it has full power, authority, legal right and
capacity to execute, deliver and perform their respective obligations

 

5

--------------------------------------------------------------------------------


 

under this Agreement and the other Loan Documents; (ii) the Loan Documents,
including, without limitation, this Agreement, constitute valid, enforceable and
binding obligations of such party; and (iii) as of the Effective Date, there are
no counterclaims, defenses or offsets of any nature whatsoever to any of its
respective obligations under the Loan Documents.

 

(b)                                 Original Borrower and New Borrower represent
and warrant as to themselves that it (i) is duly organized, validly existing and
in good standing under the laws of its state of organization; and (ii) is duly
qualified to transact business and is in good standing in the State where the
Property is located.

 

(c)                                  New Borrower further represents and
warrants that any funds used by New Borrower for its acquisition of the Property
have been contributed as capital contributions and are not secured directly or
indirectly by an interest in New Borrower or any other collateral that has been
assigned to Lender under the Loan

 

(d)                                 Original Borrower and Original Guarantor
hereby represent and warrant to Lender, New Borrower and New Guarantor that, as
of the Effective Date, no Default, Event of Default or default (as any of such
terms may be defined in any of the Loan Documents), nor any event which, with
the passage of time or the giving of notice (or both) would constitute a
Default, Event of Default or default has occurred under any of the Loan
Documents.

 

(e)                                  Original Borrower hereby represents and
warrants that (i) The Asbestos Operations & Maintenance Plan (the “O&M Plan”)
dated October 25, 2009 with respect to the Property is in full force and effect
in accordance with its terms; (ii) no party is in default under the O&M Plan;
and (iii) a  true, correct, and complete copy of the O&M Plan has been delivered
to Lender and New Borrower.

 

(f)                                    New Borrower hereby represents and
warrants that it has received and reviewed the O&M Plan.

 

(g)                                 New Guarantor further represents and
warrants that the financial position of New Guarantor as of the Effective Date
has not significantly deteriorated from the financial position of New Guarantor
as reflected on financial statements previously provided to Lender.

 

8.                                       Modifications to the Security
Instrument.

 

(a)                                  The following is hereby added to
Section 1:  “Publicly-Held Corporation” means an entity whose outstanding voting
stock is listed and traded on a national securities exchange.”

 

(b)                                 The second sentence of Section 4(e) is
hereby modified by inserting:  “(except not more than 5% of the residential
dwelling units may have initial terms of at least one month)” between “years”
and “, and”.

 

(c)                                  Section 14(a) is hereby deleted and the
following is substituted therefor:  “Borrower shall keep and maintain at all
times at the Mortgaged Property or the management agent’s office (or, at
Borrower’s option, at the management agent’s office or at the corporate offices
of Behringer Harvard Real Estate Services, LLC, in Addison, Texas), and, within
2

 

6

--------------------------------------------------------------------------------


 

Business Days of Lender’s request, shall make available at the Mortgaged
Property, complete and accurate books of account and records (including copies
of supporting bills and invoices) adequate to reflect correctly the operation of
the Mortgaged Property, in accordance with GAAP, consistently applied (or such
other method which is reasonably acceptable to Lender), and copies of all
written contracts, Leases, and other instruments which affect the Mortgaged
Property; provided, however, that each of the following must be maintained on
and available at the Mortgaged Property:  (i) lease files, (ii) information
regarding the leasing status of each unit, (iii) documentation regarding
marketing efforts, (iv) any Moisture Management Plan (MMP), (v) any operations &
maintenance (O&M plans), and (vi) any lead-based paint (LBP) compliance
documentation.  The books, records, contracts, Leases and other instruments
shall be subject to examination and inspection by Lender at any reasonable
time.”

 

(d)                                 Section 14(c) is hereby modified by deleting
“ninety (90)” and substituting “one hundred twenty (120)” therefore.

 

(e)                                  Section 14(d)(ii) is hereby deleted and the
following is substituted therefor:  “upon Lender’s request prior to a
Securitization, and thereafter upon Lender’s reasonable request, in each case
within 10 business days after such request, a statement that identifies all
owners of any interest in Borrower and any Controlling Entity who hold, own or
possess 20% or more of the ownership interests in such Controlling Entity and
the interest held by each (unless Borrower or any Controlling Entity is a
Publicly-Held Corporation or other publicly-traded entity, in which case such
statement of ownership shall not be required), and if Borrower or a Controlling
Entity is a corporation, all officers and directors of Borrower and the
Controlling Entity, and if Borrower or a Controlling Entity is a limited
liability company, all Managers who are not members;”

 

(f)                                    Section 14(d)(iii) is hereby modified by
deleting “thirty (30)” and substituting “forty-five (45)” therefor.

 

(g)                                 Section 14(h) is hereby deleted and the
following is substituted therefor:  “Borrower shall cause each guarantor and, at
Lender’s request, any SPE Equity Owner (if applicable), to provide to Lender
(i) within 120 days after the close of such party’s fiscal year, such party’s
balance sheet and profit and loss statement (or if such party  is a natural
person, within 120 days after the close of each calendar year, such party’s
personal financial statements) in form reasonably satisfactory to Lender and
certified by such party to be accurate and complete; (provided that in the event
Behringer Harvard Opportunity REIT II, Inc. becomes a guarantor in connection
with a Transfer made under Section 21(c)(ix) below (“BH Opp REIT II”) the
certification that accompanies the publicly filed financial statements of BH Opp
REIT II will satisfy this requirement with respect to BH Opp REIT II and
delivery by BH Opp REIT II of copies of BH Opp REIT II’s publicly filed
financial statements on Form 10-Q and Form 10-K or providing Lender with a link
by which such financial statements may be electronically downloaded within such
120-day period shall satisfy the foregoing requirement as it relates to BH Opp
REIT II’s financial statements) and (ii) such additional financial information
(including, without limitation, copies of any guarantor’s or any SPE Equity
Owner’s state and federal tax returns but Lender shall only require copies of
such tax returns or additional financial information with respect to each
guarantor if an Event of Default has occurred and is continuing)

 

7

--------------------------------------------------------------------------------


 

as Lender may reasonably require from time to time and in such detail as
reasonably required by Lender and the public filings made by BH Opp REIT II
shall in any event satisfy any such request for additional financial
information.”

 

(h)                                 Section 18(h) is hereby modified by adding
the following to the end thereof:  “Notwithstanding the foregoing, Borrower may
contest the order of any governmental authority in good faith through
appropriate proceedings, provided that (i) Borrower has demonstrated to Lender’s
reasonable satisfaction that any delay in completing Remedial Work pending the
outcome of such proceedings would not result in damage to the Mortgaged Property
or to persons who use or occupy the Improvements, or otherwise impair Lender’s
interest under this Instrument, and (ii) if any delay in completing Remedial
Work results or may result in a lien against the Mortgaged Property, Borrower
shall, promptly upon written request of Lender, furnish to Lender a bond or
other security satisfactory to Lender in an amount not less than 150% of the
applicable claim.”

 

(i)                                     A new Section 18(p) is hereby added as
follows:  “The foregoing Sections 18(i) through 18(o) are subject to the final
sentence of Section 18(h) as modified.”

 

(j)                                     The second line of Section 19(g)(i) is
hereby modified by deleting “$25,000” and substituting “$50,000” therefor.

 

(k)                                  The second line of Section 19(g)(ii) is
hereby modified by deleting “$25,000” and substituting “$50,000” therefor.

 

(l)                                     Section 21(b)(iii) is hereby modified by
deleting “.” and substituting the following therefor:  “, or”.

 

(m)                               Section 21(b) is hereby modified by adding the
following to the end thereof:  “(iv) any transfer or issuance of publicly traded
shares or of operating partnership units in BH Opp REIT II or Behringer Harvard
Opportunity OP II, L.P. (“BHOP”), provided that such Transfer shall not
(x) cause the transferee (other than BH Opp REIT II), together with its
Affiliates, to acquire a Controlling Interest in Borrower; (y) result in BH Opp
REIT II no longer having a Controlling Interest in Borrower; or (z) cause the
individuals comprising the Board of Directors of BH Opp REIT II, as the same
exists for the twelve (12) month period immediately prior to the Transfer, to
fail to represent a majority of the Board of Directors of the BH Opp REIT II as
of the date of completion of the Transfer and for a period of six (6) months
following the Transfer.  For purposes of determining the occurrence of
(z) above, the following shall be expressly excluded: any change in directors
resulting from (1) the death or incapacity of any director and/or (2) the
replacement of any director who resigns or is removed for reasons unrelated to
the Transfer or who does not stand for reelection for reasons unrelated to the
Transfer, and/or (3) the appointment of any new director to fill a newly created
director position on the board of directors of BH Opp REIT II, where in each
case of (1), (2) or (3),  such  replacement or addition has been approved by a
vote of at least a majority (or such higher percentage as may be required by the
governing documents of BH Opp REIT II) of the board of directors then in
office.”

 

8

--------------------------------------------------------------------------------


 

(n)                                 Section 21(c)(vii)(F)(3) is hereby deleted
and the following is substituted therefor:  “Either directly or indirectly,
Donald A. Simpson shall retain at all times a Controlling Interest in the
Borrower and manage the day-to-day operations of the Borrower.”

 

(o)                                 Section 21(c)(viii) is hereby modified by
deleting “.” And substituting the following therefor:  “, or”.

 

(p)                                 Section 21(c) is hereby modified by adding
the following to the end thereof:  “(ix) a one-time Transfer pursuant to a
buy-sell agreement or similar agreement of all of the interests in Borrower held
by Margate Peak, LLC, a Colorado limited liability company (“Manager”), to
Behringer Harvard Margate Holding, LLC, a Delaware limited liability company
(“BH Equity Holder”) (either by purchase of the ownership interest of Manager or
replacement of Manager as the general partner, manager or managing member) or a
Transfer of all the interest in Borrower held by BH Equity Holder to the Manager
(a “Buy-Sell Transfer”), provided that: (A) Borrower provides Lender with at
least 30 days prior Notice of the proposed Buy-Sell Transfer and pays to Lender
a Transfer review fee of $6,000.00; (B) at the time of the proposed Buy-Sell
Transfer, no Event of Default has occurred and is continuing and no event or
condition has occurred and is continuing that, with the giving of Notice or the
passage of time, or both, would become an Event of Default; provided, however,
if the Buy-Sell Transfer would cure the Event of Default, the Buy-Sell Transfer
must occur within 60 days after all conditions in this Section 21(c) have been
met to Lender’s satisfaction; (C) Borrower pays or reimburses Lender, upon
demand, for all costs and expenses including all Attorneys’ Fees and Costs,
incurred by Lender in connection with the Buy-Sell Transfer; (D)  in the event
of a Transfer to BH Equity Holder of the interests in Borrower held by Manager,
BH Opp REIT II shall serve as the replacement guarantor (“New Guarantor”) and
shall meet the following requirements: (1) , BH Opp REIT II has a net worth of
at least $5,000,000.00, and liquid assets of at least $1,000,000.00 as certified
to Lender by BH Opp REIT II, (2) Lender has received all information and
organizational documents requested by Lender in Lender’s discretion, with
respect to BH Opp REIT II; (3) BH Opp REIT II executes a Guaranty  in a form
acceptable to Lender (the “New Guaranty”), and the New Guaranty has been
modified to include the Rider to Guaranty — Minimum Net Worth/Liquidity; and
(4) Section 22 of this Instrument will be deemed to be modified to insert the
following as a new subsection: (m) any failure by Guarantor to comply with the
Minimum Net Worth/Liquidity Rider to the Guaranty; (E) the Mortgaged Property
continues to be managed by (i) the initial Property Manager or (ii) a successor
Property Manager satisfactory to Lender pursuant to a property management
agreement approved by Lender in writing; provided that such successor Property
Manager and Borrower execute an assignment of the management agreement in form
acceptable to Lender; (F) at the time of the proposed Buy-Sell Transfer,
Borrower and  New Guarantor, if applicable, certifies to Lender that there is
not any pending or contemplated bankruptcy, reorganization or litigation by
Borrower and New Guarantor;  (G) Lender receives organizational charts
reflecting the structure of Borrower prior to after the Buy-Sell Transfer;
(I) Lender receives confirmation acceptable to Lender that Section 33 continues
to be satisfied; and (J) For purposes of the Preapproved Intra-family Transfers
set forth in Subsection 21(c)(vii), if applicable, New Guarantor will be deemed
to be the person or entity set forth in Subsection 21(c)(vii)(F)(3).

 

9

--------------------------------------------------------------------------------


 

(x)                                   a Transfer of ownership interests in
Borrower or other intermediate entity held directly or indirectly by BH Opp REIT
II to an entity or entities wholly owned, directly or indirectly, by BH Opp REIT
II, provided that (a) such Transfer of ownership interests will not cause a
change in the management and control of Borrower or other intermediate entity
and after such transfer BH Opp REIT II will have the same rights with respect to
Borrower or other intermediate entity as existed prior to such Transfer,
(b) Borrower or BH Opp REIT II provides notice to Lender and reasonable
substantiation that the foregoing conditions are satisfied and confirmation
acceptable to Lender that Section 33 continues to be satisified as soon as
practicable after such Transfer, in which case such Transfer shall also
constitute a Preapproved Transfer.”

 

(q)                                 Section 33(b)(xi) is hereby modified by
deleting subsection (A) thereof.

 

9.                                       Modification to Replacement Reserve
Agreement.  That certain Replacement Reserve Agreement between Original Borrower
and Original Lender dated December 15, 2009 is hereby modified by deleting the
definition of “Monthly Deposit” and substituting the following therefor:  “means
the amount of Six Thousand Nine Hundred Fifty-Three and 00/100 Dollars
($6,953.00) per month to be deposited into the Replacement Reserve Fund in
accordance with this Agreement.”

 

10.                                 Further Documents, Etc.  The Borrower
Parties each hereby agree to execute and deliver to Lender, and authorize the
filing and/or recording by Lender of, any and all further documents and
instruments required by Lender to effectuate the transaction contemplated by
this Agreement, to create, perfect and/or modify the liens and security
interests granted to Lender under the Loan Documents and/or to give effect to
the terms and provisions of this Agreement, including, without limitation,
appropriate UCC financing statements or amendments.  Without limiting the
generality of the foregoing, on or before the Effective Date, Lender shall be
furnished with the following:  (i) certified copies of all documents relating to
the organization and formation of New Borrower, together with all appropriate
original documentation evidencing New Borrower’s capacity and good standing;
(ii) appropriate documentation evidencing the qualification of the signers to
execute this Agreement; (iii) such legal opinions as may be required by Lender;
(iv) title endorsements to Lender’s title insurance policy or a replacement
Lender’s title insurance policy providing the equivalent coverage; (v) evidence
that all insurance required under the Loan Documents is current; (vi) all
documentation relating to the management of the Property and the assignment and
subordination of any management agreement to Lender; and (vii) evidence of
payment of all fees, costs and expenses required by Section 9 hereof.  All of
the foregoing shall be in form and substance satisfactory to Lender in its sole
discretion.

 

11.                                 Costs and Expenses. Original Borrower and/or
New Borrower hereby agree to pay any and all fees, costs and expenses, including
but not limited to attorneys’ fees and the premium for endorsements to Lender’s
title insurance policy or a replacement Lender’s title insurance policy,
incurred by Lender in connection with the negotiation, preparation, filing
and/or recording of this Agreement and all other documents and instruments
executed pursuant to this Agreement and/or to create, perfect or modify the
liens, security interests, assignments and/or pledges contemplated hereunder. 
Concurrently with the execution of this Agreement, New Borrower and/or Original
Borrower shall pay Lender an assumption fee of one percent (1%) of

 

10

--------------------------------------------------------------------------------


 

the outstanding principal balance of the Note as of the Effective Date as
required under Section 21 of the Security Instrument, in addition to all other
costs and expenses incurred by Lender in connection with the transfer of the
Property and the assumption of the Loan.

12.                                 No Reliance.  New Borrower acknowledges that
in consummation of this assumption, New Borrower has not relied on any
representations by Lender regarding the Property, the title thereto or any other
matter.

 

13.                                 Miscellaneous.

 

(a)                                  This Agreement shall be binding upon the
parties hereto and their respective heirs, executors, personal and legal
representatives, successors and assigns.

 

(b)                                 Wherever Lender’s judgment, consent or
approval is required under this Agreement, or Lender shall have an option,
election or right of determination under this Agreement that something is
satisfactory or not (“Decision Power”), such Decision Power shall be exercised
in the sole and absolute discretion of Lender unless otherwise expressly stated
to be reasonably exercised.

 

(c)                                  If any term, covenant or condition of this
Agreement shall be held to be invalid, illegal or unenforceable in any respect,
the validity or enforceability of the remaining provisions shall not in any way
be affected.

 

(d)                                 This Agreement, and any provisions hereof,
may not be modified, amended, waived, extended, changed, discharged or
terminated orally or by any act or failure to act on the part of any Party, but
only by an agreement in writing signed by the Party against whom enforcement of
any modification, amendment, waiver, extension, change, discharge or termination
is sought.

 

(e)                                  The following rules of construction are
applicable for the purposes of this Agreement and all documents and instruments
supplemental hereto unless the context clearly requires otherwise:  All
references herein to numbered or lettered Sections or to numbered or lettered
Schedules or Exhibits are references to the Sections hereof and the Schedules
and Exhibits annexed hereto or otherwise identified in connection herewith.  The
terms “include,” “including,” and similar terms shall be construed as if
followed by the phrase “without being limited to.”  Words of masculine, feminine
or neuter gender shall mean and include the correlative words of the other
genders, and words importing the singular number shall mean and include the
plural, and vice versa.  The term “person,” when used herein, means any natural
person, corporation, general or limited partnership, limited liability company,
association, joint venture, trust, estate, governmental authority or other legal
entity, in each case whether in its own or a representative capacity.  No
inference in favor of or against any party hereto shall be drawn from the fact
that such party has drafted any portion of this Agreement.

 

14.                                 Governing Law.  This Agreement shall be
governed by the law of the state in which that portion of the Property which
constitutes real property is located (“Governing State”).

 

11

--------------------------------------------------------------------------------


 

15.                                 Venue.  THE BORROWER PARTIES EACH HEREBY
CONSENT TO PERSONAL JURISDICTION IN THE GOVERNING STATE. JURISDICTION AND VENUE
OF ANY ACTION BROUGHT TO ENFORCE THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR
ANY ACTION RELATING TO THE LOAN OR THE RELATIONSHIPS CREATED BY OR UNDER THE
LOAN DOCUMENTS (“ACTION”) SHALL, AT THE ELECTION OF LENDER, BE IN (AND IF ANY
ACTION IS ORIGINALLY BROUGHT IN ANOTHER VENUE, THE ACTION SHALL AT THE ELECTION
OF LENDER BE TRANSFERRED TO) A STATE OR FEDERAL COURT OF APPROPRIATE
JURISDICTION LOCATED IN THE GOVERNING STATE.  THE BORROWER PARTIES EACH HEREBY
CONSENT AND SUBMIT TO THE PERSONAL JURISDICTION OF THE STATE COURTS OF THE
GOVERNING STATE AND OF FEDERAL COURTS LOCATED IN THE GOVERNING STATE IN
CONNECTION WITH ANY ACTION AND HEREBY WAIVE ANY AND ALL PERSONAL RIGHTS UNDER
THE LAWS OF ANY OTHER STATE TO OBJECT TO JURISDICTION WITHIN THE GOVERNING STATE
FOR PURPOSES OF ANY ACTION.  The Borrower Parties each hereby waive and agree
not to assert, as a defense to any Action or a motion to transfer venue of any
Action, (i) any claim that it is not subject to such jurisdiction; (ii) any
claim that any Action may not be brought against it or is not maintainable in
those courts or that this Agreement may not be enforced in or by those courts,
or that it is exempt or immune from execution; (iii) that the Action is brought
in an inconvenient forum; or (iv) that the venue for the Action is in any way
improper.

 

16.                                 Counterparts.  This Agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement.

 

17.                                 No Impairment.  All of the Property
described in the Security Instrument and the other Loan Documents shall remain
in all respects subject to the lien, charge and encumbrance of the Security
Instrument and the other Loan Documents.  Nothing in this Agreement shall be
deemed to or shall in any manner prejudice or impair any of the Loan Documents
or any security granted or held by Lender for the Loan or the original priority
of the Security Instrument or any of the other Loan Documents.  This Agreement
shall not be deemed to be nor shall it constitute any alteration, waiver,
annulment or variation of the lien and encumbrance of the Security Instrument or
any of the other Loan Documents or the terms and conditions of or any rights,
powers or remedies under such documents, except as expressly set forth herein.

 

18.                                 Notice.  Any notice required or permitted to
be given under this Agreement or under any of the other Loan Documents must be
in writing and given (a) by depositing the same in the United States mail,
addressed to the Party to be notified, postage prepaid and registered or
certified with return receipt requested; (b) by delivering the same in person to
such Party; (c) by transmitting a facsimile copy to the correct facsimile phone
number of the intended recipient; or (d) by depositing the same into the custody
of a nationally recognized overnight delivery service addressed to the Party to
be notified.  In the event of mailing, notices shall be deemed effective three
(3) days after posting; in the event of overnight delivery, notices shall be
deemed effective on the next business day following deposit with the delivery
service; and in the event of personal service or facsimile transmissions,
notices shall be deemed effective when delivered.  For

 

12

--------------------------------------------------------------------------------


 

purposes of notice, the addresses of the Parties shall be as follows, and the
Loan Documents are hereby amended to include the addresses set forth below:

 

Original Borrower:

ADVENIR@MARGATE, LLC

 

17501 Biscayne Boulevard, Suite 300

 

Aventura, Florida 33160

 

Facsimile: 305-948-4990

 

 

With a copy of any notice

 

to Original Borrower to:

Gary A. Korn

 

Leopold Korn Leopold & Snyder, P.A.

 

20801 Biscayne Boulevard, Suite 501

 

Aventura, Florida 33160

 

Facsimile: 305-935-9042

 

 

New Borrower:

BEHRINGER HARVARD MARGATE, LLC

 

4582 S. Ulster St. Parkway, Suite 1200

 

Denver, Colorado 80237

 

Facsimile: 303-991-3143

 

 

With a copy of any notice

 

to New Borrower to:

Michael Westover

 

Otten Johnson

 

950 Seventeenth Street, Suite 1600

 

Denver, Colorado 80202

 

Facsimile: 303-825-6525

 

 

Lender:

KeyCorp Real Estate Capital Markets, Inc.

 

11501 Outlook, Suite #300

 

Overland Park, KS 66211

 

Facsimile: 877-379-1625

 

 

With a copy of any notice

 

to Lender to:

Daniel Flanigan, Esq.

 

Polsinelli Shughart PC

 

700 W. 47th Street, Suite 1000

 

Kansas City, Missouri 64112

 

Facsimile: 816-753-1536

 

 

Original Guarantor:

STEPHEN L. VECCHITTO

 

17501 Biscayne Boulevard, Suite 300

 

Aventura, Florida 33160

 

Facsimile: 305-948-4990

 

13

--------------------------------------------------------------------------------


 

With a copy of any notice

 

to Original Guarantor to:

Gary A. Korn

 

Leopold Korn Leopold & Snyder, P.A.

 

20801 Biscayne Boulevard, Suite 501

 

Aventura, Florida 33160

 

Facsimile: 305-935-9042

 

 

New Guarantor:

DONALD A. SIMPSON

 

9350 Poundstone Place

 

Greenwood Village, Colorado 80111

 

Facsimile: 303-991-3143

 

 

With a copy of any notice

 

to New Guarantor to:

Michael Westover

 

Otten Johnson

 

950 Seventeenth Street, Suite 1600

 

Denver, Colorado 80202

 

Facsimile: 303-825-6525

 

19.                                 WAIVER OF TRIAL BY JURY.  THE PARTIES EACH
HEREBY AGREE NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY,
AND WAIVE ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT
SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THIS AGREEMENT, THE SECURITY
INSTRUMENT, THE NOTE OR THE OTHER LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR
OTHER ACTION ARISING IN CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY
JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY THE PARTIES, AND IS INTENDED TO
ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH RIGHT TO TRIAL
BY JURY WOULD OTHERWISE ACCRUE. THE PARTIES EACH ARE HEREBY AUTHORIZED TO FILE A
COPY OF THIS SECTION IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY
EACH OTHER.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

Original Borrower:

ADVENIR@MARGATE, LLC, a Florida limited liability

 

company

(SEAL)

 

 

 

 

By:

Advenir@Margate GP, LLC, a Florida limited liability company, its managing
member

 

 

 

(SEAL)

 

 

 

 

 

 

 

 

By:

/s/ Stephen L. Vecchitto

 

 

Name:

Stephen L. Vecchitto

 

 

Title:

Manager

 

 

 

Witnesses:

 

 

 

 

 

/s/ Todd Linden

 

 

 

Print Name:

Todd Linden

 

 

 

 

 

 

/s/ Charlo Jenkins

 

 

 

 

 

 

Print Name:

Charlo Jenkins

 

 

 

 

 

STATE OF FLORIDA

 

CITY/COUNTY OF MIAMI-DADE, ss:

 

The foregoing instrument was acknowledged before me this 6th  day of October,
2011 by  Stephen L. Vecchitto, the Manager of  Advenir@Margate GP, LLC, a
Florida limited liability company, the managing member of Advenir@Margate, LLC,
a Florida limited liability company, on behalf of the companies. He/she is
personally known to me or has produced                                    (type
of identification).

 

 

            /s/ Ruth London

 

NOTARY PUBLIC, State of Florida 

 

 

 

  Ruth London

 

Print Name

 

 

 

Commission No. DD812253

 

 

 

My Commission Expires: August 05, 2012

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

New Borrower:

BEHRINGER HARVARD MARGATE, LLC, a Delaware

 

limited liability company

(SEAL)

 

 

 

 

 

By:

Margate Peak, LLC, a Colorado limited liability company, its Managing Member

 

 

 

 

 

 

 

 

By:

/s/ Luke C. Simpson

 

 

Name:

Luke C. Simpson

 

 

Title:

Manager

 

 

Witnesses:

 

 

 

/s/ Kathi A. Vigil

 

 

Print Name:

Kathi A. Vigil

 

 

 

 

 

/s/ Nancy J. Kirkpatrick

 

 

 

 

 

Print Name:

Nancy J. Kirkpatrick

 

 

 

 

STATE OF COLORADO

 

CITY/COUNTY OF Denver, ss:

 

The foregoing instrument was acknowledged before me this 11th day of October,
2011 by Luke C. Simpson, as Manager of Margate Peak, LLC, a Colorado limited
liability company, the Managing Member of Behringer Harvard Margate, LLC, a
Delaware limited liability company, on behalf of the company. He/she is
personally known to me .

 

 

            /s/ Candis A. Birch

 

NOTARY PUBLIC, State of Colorado

 

 

 

 

 

            Candis A. Birch

 

Print Name

 

 

 

Commission No. 19894015794

 

 

 

My Commission Expires: November 26, 2013

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

Original Guarantor:

 

 

 

 

/s/ Stephen L. Vecchitto

 

STEPHEN L. VECCHITTO

 

 

 

 

Witnesses:

 

 

 

Witnesses:

 

 

 

/s/ Todd Linden

 

 

Print Name:

Todd Linden

 

 

 

 

 

/s/ Charlo Jenkins

 

 

 

 

 

Print Name:

Charlo Jenkins

 

 

 

 

STATE OF Florida

 

COUNTY OF Miami-Dade ss:

 

The foregoing instrument was acknowledged before me this 6th day of October,
2011, by Stephen L. Vecchitto, who is personally known to me or who has produced
                                               (type of identification) as
identification.

 

 

 

             /s/ Ruth London

 

NOTARY PUBLIC, State of Florida

 

 

 

             Ruth London   

 

Print Name

 

 

 

Commission No. DD812253

 

 

 

My Commission Expires: August 05, 2012

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

New Guarantor:

 

 

 

 

/s/ Donald A. Simpson

 

DONALD A. SIMPSON

 

 

 

 

Witnesses:

 

 

 

/s/ Kathi A. Vigil

 

 

Print Name:

Kathi A. Vigil

 

 

 

 

 

/s/ Nancy J. Kirkpatrick

 

 

 

 

 

Print Name:

Nancy J. Kirkpatrick

 

 

 

 

STATE OF COLORADO

 

COUNTY OF Denver ss:

 

The foregoing instrument was acknowledged before me this 11th day of  October,
2011, by Donald A. Simpson, who is personally known to me .

 

 

 

           /s/ Candis A. Birch 

 

NOTARY PUBLIC, State of Colorado

 

 

 

           Candis A. Birch

 

Print Name

 

 

 

Commission No. 19894015794

 

 

 

My Commission Expires: November 26, 2013

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

Lender:

U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE REGISTERED HOLDERS OF J.P.
MORGAN CHASE COMMERCIAL MORTGAGE SECURITIES CORP., MULTIFAMILY MORTGAGE
PASS-THROUGH CERTIFICATES, SERIES 2010-K6

 

(SEAL)

 

 

 

By:

KeyCorp Real Estate Capital Markets, Inc., an Ohio corporation, as Authorized
Agent

 

(SEAL)

 

 

 

 

By:

/s/ Sherri Watson

 

 

Name:

Sherri Watson

 

 

Title:

Vice President

 

 

 

 

Witnesses:

 

 

 

    /s/ Kate Schaffert

 

 

 

 

 

Print Name:

Kate Schaffert

 

 

 

 

 

    /s/ Edward Gilmore

 

 

 

 

 

Print Name:

Edward Gilmore

 

 

 

19

--------------------------------------------------------------------------------


 

STATE OF KANSAS

)

 

) ss.

COUNTY OF JOHNSON

)

 

On this 11 day of October, 2011, before me, the undersigned notary public,
personally appeared Sherri Watson, the VP of KeyCorp Real Estate Capital
Markets, Inc., an Ohio corporation, the authorized agent for U.S. BANK NATIONAL
ASSOCIATION, AS TRUSTEE FOR THE REGISTERED HOLDERS OF J.P. MORGAN CHASE
COMMERCIAL MORTGAGE SECURITIES CORP., MULTIFAMILY MORTGAGE PASS-THROUGH
CERTIFICATES, SERIES 2010-K6, known to me to be the person who executed the
document on behalf of U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE
REGISTERED HOLDERS OF J.P. MORGAN CHASE COMMERCIAL MORTGAGE SECURITIES CORP.,
MULTIFAMILY MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2010-K6 and acknowledged
to me that s/he executed the same for the purposes therein stated.

 

 

/s/ Laurel E. Frank

 

Notary Public in and for Said County and State

 

 

 

 

 

(Type, print or stamp the Notary’s name below his or her signature)

 

My Commission Expires:

4/4/15

 

This document was prepared by:

 

Jason W. Lee

Polsinelli Shughart PC

700 W. 47th Street, Suite 1000

Kansas City, Missouri 64112

 

20

--------------------------------------------------------------------------------